Citation Nr: 0025654	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a skin disorder, 
due to herbicide exposure.

3.  Entitlement to service connection for a respiratory 
disorder, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. W.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran had active duty from January 1968 to September 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The additional matter of 
entitlement to service connection for post-traumatic stress 
disorder has been raised. ("Informal Hearing Presentation" 
dated August 14, 2000.)  This issue is not currently on 
appeal before the Board and is referred to the RO for the 
appropriate action.


REMAND

The veteran has reported that he served in Vietnam for 
approximately 7 1/2 months.  Although the evidence of record 
verifies his dates of service, it does not provide 
information as to any service in Vietnam.  The veteran's DD 
Form 214 is not of record.

A record of a hospitalization at the Brentwood VA Medical 
Center from February to July 1985 refers to discharge 
summaries dated December 20, 1982, and September 7, 1982.  
Those VA medical records, however, have not been associated 
with the veteran's claims file.  VA records are considered to 
be before the Secretary of the VA and the Board, and should 
be included in the record even prior to finding a claim well 
grounded which then triggers the VA's duty to assist the 
veteran in developing the facts pertinent to his claim.  See 
McCormick v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (per curiam 
order); 38 C.F.R. § 3.159 (1999); VBA Letter 20-99-60 (August 
30, 1999).



Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should request all of the 
veteran's VA medical records from the 
Brentwood Veterans Administration Medical 
Center before the hospitalization in 
February 1985, to include hospital 
records dated in September and December 
1982.


If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




